United States Court of Appeals
                                                            Fifth Circuit
                                                         F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                                           July 2, 2007
                   FOR THE FIFTH CIRCUIT
                                                     Charles R. Fulbruge III
                                                             Clerk

                        No. 05-40767
                     Conference Calendar



                 UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

                            versus

        MARCO ANTONIO SOLIS-ALVAREZ, also known as
         Marco Antonio Solis-Garza, also known as
                Marco Antonio Soliz-Garza,

                                  Defendant-Appellant.

                    --------------------
        Appeal from the United States District Court
             for the Southern District of Texas
                 USDC No. 5:04-CR-2019-ALL
                    --------------------

                       ON REMAND FROM
           THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*




    *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                                                     1
    Mr. Solis-Alvarez pleaded guilty to the charge of

attempted illegal re-entry in violation of 8 U.S.C. §

1326 and was sentenced to 33 months of imprisonment,

followed    by    three     years    of   supervised      relief.        We

previously affirmed his sentence. United States v. Solis-

Alvarez, 169 Fed. Appx. 224 (5th Cir. 2006). The Supreme

Court     has     vacated     and     remanded      the        case    for

reconsideration in light of Lopez v. Gonzalez, 127 S.Ct.

625 (2006).      Gutierrez-Tovar et al. v. United States, 127

S.Ct. 828 (2006). Following the Supreme Court's remand,

we requested and received supplemental letter briefs from

both parties regarding the impact of Lopez.

    Mr.    Solis     has     since     completed        his     term     of

imprisonment and has been deported. His             appeal is moot,

according to binding circuit precedent. United States v.

Rosenbaum-Alanis,      483    F.3d    381,   383   (5th       Cir.    2007)

(“Because the defendant has been deported . . . and is

legally    unable,    without       permission     of    the    Attorney

General, to reenter the United States to be present for

a resentencing proceeding as required by Rule 43, there

is no relief we are able to grant him and his appeal is

                                                                          2
moot.”).   We   therefore    DISMISS   the   appeal   as   to   the

judgment   of    sentence.    We   AFFIRM    the   judgment     of

conviction; Mr. Solis’s arguments in that regard remain

foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998).




                                                                  3